IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-77,638-34


                 EX PARTE NKRUMAH LUMUMMBA VALIER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1030025-J IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.


                                            ORDER

         Applicant was convicted of sexual assault and sentenced to two years’ imprisonment. He did

not appeal his conviction. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         We have previously dismissed five subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97
                                                                                                  2

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of applications unless he

shows that the factual or legal basis of grounds was unavailable in a previously filed application.

This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: January 27, 2021
Do not publish